No. 14-1752 affirmed; No. 14-1777 dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mary Lou Button appeals the district court’s order granting summary judgment to Chesapeake Appalachia, LLC (“Chesapeake”), but denying Chesapeake’s cross-claim, in Button’s civil action regarding the tax foreclosure sale of her property. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Button v. Chumney, No. 1:13-cv-00232IMK-JSK, 2014 WL 2931901 (ND.W.Va. June 27, 2014). Because we affirm the district court’s grant of summary judgment, we dismiss as moot Chesapeake’s cross-appeal of the same order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
No. 14-1752 AFFIRMED.
No. 14-1777 DISMISSED.